ORDER

PER CURIAM.
Brad Oligschlaeger (“Appellant”) appeals from the trial court’s judgment entered in favor of David and Joyce Steinman (“Respondents”) and against Appellant on Appellant’s petition and Respondents’ two-count counterclaim. On appeal, Appellant argues the trial court erred in rendering its judgment in favor of Respondents because the court relied on improperly admitted testimony of Respondents’ expert, Dennis Fisher.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The trial court’s judgment was supported by substantial evidence on the record. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).